          Case 2:17-cv-01189-CB Document 38 Filed 04/03/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



K.W., a minor by parent and natural                  )
Guardian NICHOLAS WISER; and                         )
NICHOLAS WISER, in his own right,                    )
                                                     )             Civil Action
                                                     )
                       Plaintiffs,                   )             No. 2:17-cv-01189-CB
                                                     )
               v.                                    )
                                                     )
THE ELLIS SCHOOL,                                    )
                                                     )
                       Defendant.                    )
                                                     )
                                                     )
                                                     )


              JOINT STIPULATION TO WITHDRAW CERTAIN CLAIMS

       WHEREAS counsel for Plaintiffs and counsel for Defendant have engaged in discussions

related to Counts II and IV of Plaintiffs’ Complaint; and

       WHEREAS certain documents requested by Plaintiffs’ counsel have been provided;

       NOW THEREFORE the Parties hereby jointly stipulate and request as follows:

   (1) Plaintiffs shall be permitted to withdraw Counts II and IV of their Complaint, without

       prejudice.

                                                            RUDER LAW, LLC
                                                            /s/ Kristen Weidus
                                                            Kristen C. Weidus, Esquire
                                                            Attorney for Plaintiff
Date: April 3, 2019                                         Pa ID: 313486
                                                            429 Forbes Avenue, Suite 450
                                                            Pittsburgh, Pennsylvania 15219
                                                            412.281.4959
                                                            kristenweidus@ruderlaw.com
Case 2:17-cv-01189-CB Document 38 Filed 04/03/19 Page 2 of 2



                                 TUCKER ARENSBERG, P.C.

                                 /s/ Katherine Koop Irwin
                                 Katherine Koop Irwin, Esquire
                                 Attorney for Defendant
                                 Pa ID: 64201
                                 1500 One PPG Place
                                 Pittsburgh, Pennsylvania 15222
                                 412.566.1212
                                 kirwin@tuckerlaw.com




                             2
